Citation Nr: 1630965	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill) may be paid for a course of instruction received at the West Seattle Training Center from December 2013 to February 2014.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1991 to December 2013.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In October 2015, the Board remanded the appeal for issuance of proper notice addressing the evidence required to substantiate the appeal, and a determination by the RO of whether a State approving agency had approved the Alliance for Child Welfare Excellence for VA benefits and, if so, whether approval includes the Regional Core Training course that the Veteran completed from December 2013 through February 2014.  Pursuant to the Board's remand directives, a notice letter was sent in December 2015, and the RO determined that SAA had not approved the Alliance for Child Welfare Excellence for VA benefits.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  In February 2014, the Alliance for Child Welfare Excellence issued a certificate of completion to the Veteran for the Regional Core Training course of instruction completed from December 2013 to February 2014.

2.  The Alliance for Child Welfare Excellence is a statewide partnership, which includes the University of Washington, the University of Washington Tacoma, and Eastern Washington University, the Children's Administration of the State of Washington Department of Social and Health Services, and Partners for Our Children, a policy and analysis group.

3.  The Veteran's Regional Core Training course of instruction from December 2013 to February 2014 was provided in conjunction with the University of Washington, the University of Washington Tacoma, or Eastern Washington University, which are all VA approved programs of education. 
. 




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment of Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill) benefits for at the West Seattle Training Center from December 2013 to February 2014 are met.  
38 U.S.C.A. §§ 3034, 3301, 3323, 3452, 3671, 3672 (West 2014); 38 C.F.R. 
§§ 21.4150, 21.4151, 21.9520, 21.9505 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The issue of whether educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill) may be paid for a course of instruction received at the West Seattle Training Center from December 2013 to February 2014 has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Chapter 33 Educational Assistance Benefits Legal Criteria and Analysis

The Veteran contends that he is entitled to payment of Chapter 33 educational assistance benefits for the course of instruction received from December 2013 to February 2014.  He asserts that the course of instruction was required by his civilian employer in order to maintain employment and helped to prepare him for a new career as a social worker after leaving active service.  

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. § 21.9500.  Basic eligibility is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R. 
§ 21.9520.  In this case, the Veteran is eligible for Chapter 33 benefits based on his period of active service.  The issue on appeal turns on whether the course of instruction received at the West Seattle Training Center from December 2013 to February 2014 is approved to receive VA benefits.  
 
Payments of educational assistance are based on pursuit of an approved program of education.  38 C.F.R. § 21.9590(a).  "Program of education" means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  
38 U.S.C.A. §§ 3034, 3301, 3323, 3452; 38 C.F.R. § 21.9505.  "Institution of higher learning" means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  
38 C.F.R. § 21.9505. 

In order to receive educational assistance under Chapter 33, an eligible individual must: (1) be pursuing an approved program of education; (2) be pursuing refresher, remedial, or deficiency courses as defined by 38 C.F.R. § 21.7020(b); (3) be pursuing other preparatory or special education or training courses necessary to enable the individual to pursue an approved program of education; (4) have taken an approved licensing or certification test, for which he or she is requesting reimbursement; or (5) be an individual who has taken a course for which the individual received tuition assistance provided under a program administered by the Secretary of a military department under 38 U.S.C.A. § 2007(a) or (c), for which the individual is requesting educational assistance for the amount of established charges not covered by military tuition assistance.  Id.  

VA will approve a program of education under 38 U.S.C.A. Chapter 33 if: (1) the program meets the definition of a program of education as defined by 38 C.F.R. 
§ 21.9505; (2) except for a program consisting of a licensing or certification test, the program has an educational, vocational, or professional objective as described in 38 C.F.R. § 21.7020(b)(13) or (22); (3) the courses, subjects, or licensing or certification tests in the program are approved for VA training; and (4) except for a program consisting of a licensing or certification test designed to help the individual maintain employment in a vocation or progression, the individual is not already qualified for the objective of the program.  38 C.F.R. § 21.9590(b)."  

After review of all the evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for payment of educational assistance benefits for a course of instruction received from December 2013 to February 2014 are met.  Prior to his discharge from active duty in December 2013, the Veteran submitted an application for VA educational assistance benefits under Chapter 33, the Post 9/11 GI Bill.  In the application, he indicated a desire to receive benefits for apprenticeship or on-the-job training at an institution he characterized as the West Seattle Training Center.  In later submissions to VA, the Veteran elaborated that he was completing a training program to obtain his state social worker certification as a condition of his recent employment with the Children's Administration of the State of Washington Department of Social and Health Services.  

The RO checked the VA's Web Enhanced Approval Management System (WEAMS) database for information about the West Seattle Training Center.  The facility is not listed as an approved educational facility by the State approving agency.  As noted above, Chapter 33 benefits cannot be disbursed for education or training unless the school or training facility has received approval for VA benefits from the State approving agency.  


The Board notes, however, that the West Seattle Training Center does not appear to be an independent educational institution.  Rather, it appears to be a suite within the office of the State of Washington Department of Social and Health Services, the Veteran's employer.  A Certificate of Completion issued to the Veteran at the successful completion of Regional Core Training was awarded by the Alliance for Child Welfare Excellence, which is described on its website as a statewide partnership including the University of Washington, the University of Washington Tacoma, and Eastern Washington University, the state's Children's Administration, and Partners for Our Children, a policy and analysis group, committed to ensuring efficient, effective and accessible competency-based training and education for individuals working with children and families.  The Regional Core Training provided through the Alliance for Child Welfare Excellence is a structured learning program of 320 hours developed for new employees that addresses the knowledge and skills needed for social workers at the Children's Administration.  The Regional Core Training course of instruction consists of coursework, classroom discussion, and field assignments.   

Pursuant to the Board's remand directive, the RO determined that a VA State approving agency had not approved the Alliance for Child Welfare Excellence for VA benefits; however, the University of Washington, the University of Washington Tacoma, and Eastern Washington University, which are the institutions of higher learning included in the statewide partnership, are all approved by VA.  Because the course instruction received during the Regional Core Training from December 2014 to February 2014 was provided in conjunction with the approved universities, discussion of the statewide partnership is included on the universities' websites with links to the Alliance for Child Welfare Excellence, and the Alliance for Child Welfare Excellence website details the coursework and curriculum included in the Regional Core Training, it is reasonable to infer that the course of instruction 

received through the Alliance for Child Welfare Excellent during the period from December 2013 to February 2014 was approved by VA; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that it is an approved program of education for Chapter 33 educational assistance benefits purposes.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill) for a course of study at the West Seattle Training Center from December 2013 to February 2014 is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



=Department of Veterans Affairs


